Case 3:20-cv-08298-BRM-TJB Document 22 Filed 07/14/20 Page 1 of 3 PageID: 647



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                   X
NATIONAL ASSOCIATION OF THEATRE                 :
OWNERS; NATIONAL ASSOCIATION OF                 :        Case No. 3:20-cv-08298-BRM-TJB
THEATRE OWNERS OF NEW JERSEY;                   :
AMERICAN MULTI-CINEMAS, INC.;                   :
CINEMARK USA, INC.; REGAL CINEMAS,              :        ECF Case
INC.; BJK ENTERTAINMENT, INC.; BOW              :
TIE CINEMAS, LLC; and COMMUNITY                 :
THEATERS LLC,                                   :        ORDER TO SHOW CAUSE FOR
                                                :        A PRELIMINARY INJUNCTION
                         Plaintiffs,            :
                                                :
             - against -                        :
                                                :
PHILIP D. MURPHY, in his official capacity as :
Governor of New Jersey; and JUDITH              :
PERSICHILLI, in her official capacity as Acting :
Commissioner of Health of New Jersey,           :
                                                :
                         Defendants.            X



         THIS MATTER having been brought before the Court by Plaintiffs National

Association of Theatre Owners, National Association of Theatre Owners of New Jersey,

American Multi-Cinema, Inc., Cinemark USA, Inc., Regal Cinemas, Inc., BJK Entertainment,

Inc., Bow Tie Cinemas, LLC, and Community Theaters LLC (collectively, “Plaintiffs”), through

their counsel, by Order to Show Cause seeking a temporary restraining order and preliminary

injunction pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65.1, and upon the

Memorandum of Law and Declarations submitted herewith, the Court having determined that

good and sufficient reasons exist to proceed by way of Order to Show Cause, and for good cause

shown,

         IT IS on this 14th day of July, 2020, ORDERED that the Defendants Philip D.

Murphy, in his official capacity as Governor of New Jersey, and Judith Persichilli, in her official

capacity as Acting Commissioner of Health of New Jersey (“Defendants”), appear personally or



4831-0387-3218v.1
Case 3:20-cv-08298-BRM-TJB Document 22 Filed 07/14/20 Page 2 of 3 PageID: 648




through counsel, as set forth below, before the United States District Court for the District of

New Jersey, Hon. Brian R. Martinotti, U.S.D.J., by the 4th day of August, 2020, or as soon

thereafter as counsel can be heard (see infra ¶ 6), and show cause why an Order should not be

entered:

             1.      enjoining and restraining Defendants, as well as their officers, agents, servants,

employees, and all persons in concert or participation with them, from applying or enforcing any

Executive Orders (including, without limitation, Executive Order No. 157) or other official

actions, against movie theatres, requiring their closure, or imposing different terms for opening

to the public than those imposed upon religious or political indoor gatherings.


And it is further ORDERED that:


        1.          Plaintiffs’ Request for a Temporary Restraining Order is DENIED. Plaintiff has

not satisfied the stringent standard for granting this extraordinary relief. Plaintiffs’ moving papers

demonstrate they had ample opportunities to file a request for a Temporary Restraining

Order after the Governor’s initial executive order, subsequent modifications thereto, and the

filing of this complaint. It is noteworthy        that, as Plaintiffs file this application, states that

initially ordered the re-opening of indoor movie theaters have once again ordered their

closure in response to rising COVID-19 infection numbers. Accordingly, Plaintiffs’ request

for temporary restraints is denied, and the motion for a preliminary injunction will be heard as

set forth herein.

        2.        A copy of this Order to Show Cause, Memorandum of Law, and the supporting

Declarations shall be served upon the Defendants through their counsel, Daniel Vannella, Esq.,

via e-mail at Daniel.Vannella@law.njoag.gov, within two (2) days of the date hereof.

        3.        Defendants shall file via CM/ECF and serve written response(s) to this Order to

Show Cause and the supporting Memorandum of Law on or before July 24, 2020.

        4.        Plaintiffs may via CM/ECF and serve any written reply to one or both Defendants’

opposition by July 31, 2020.
                                                   2
Case 3:20-cv-08298-BRM-TJB Document 22 Filed 07/14/20 Page 3 of 3 PageID: 649



       5.      If the Defendants do not file and serve opposition to this Order to Show Cause, the

application will be decided on the papers and relief may be granted by default.

        6.     The Court will notify the parties whether it will entertain argument on the return

date of the Order to Show Cause in accordance with Local Civil Rule 78.1.




                                             ____________________________
                                             Hon. Brian R. Martinotti
                                             United States District Court Judge




                                                 3
